In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-08-00140-CR
______________________________


JESSIE RUIZ, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the Criminal District Court #4
 Dallas County, Texas
Trial Court No. F07-24604-K 





Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Justice Carter

MEMORANDUM OPINION

	Jessie Ruiz appeals from his conviction in Dallas County (1) for possession of
methamphetamine in an amount between one and four grams.  After pleading guilty, the jury
assessed his punishment at five years' imprisonment.  Ruiz presently has five other convictions
currently on appeal before this Court. (2)
	On appeal, Ruiz contends that his appointed counsel's failure to object when the State
explained parole law, mentioned plea bargaining, and allegedly interjected new evidence during
closing arguments in the punishment phase amounted to ineffective assistance of counsel.
	We addressed this issue in detail in our opinion of this date on Ruiz's appeal in cause number
06-08-00136-CR.  For the reasons stated therein, we likewise conclude that ineffective assistance
of counsel has not been shown.

	We affirm the judgment. 



						Jack Carter
						Justice

Date Submitted:	January 5, 2009
Date Decided:		January 8, 2009

Do Not Publish



1. The conviction having been in Dallas County, this case was originally appealed to the Fifth
Court of Appeals and was then transferred to this Court by the Texas Supreme Court pursuant to its
docket equalization efforts.  See Tex. Gov't Code Ann.  § 73.001 (Vernon 2005).  We are unaware
of any conflict between precedent of the Fifth Court of Appeals and that of this Court on any relevant
issue.  See Tex. R. App. P. 41.3.
2. Ruiz appeals from six convictions.  In cause number 06-08-00136-CR, he appeals a
conviction for possession of methamphetamine in an amount between four and 200 grams, with
intent to deliver, for which he received twenty years' and four months' imprisonment.  In cause
numbers 06-08-00137-CR, 06-08-00138-CR, and 06-08-00139-CR, he appeals convictions for 
possession of marihuana in an amount between four ounces and five pounds, possession of less than
one gram of cocaine, and evading arrest, respectively.  In these three cases, Ruiz was sentenced to
two years' imprisonment in a state jail facility, to run concurrently.  In cause
number 06-08-00141-CR, Ruiz was convicted of attempting to take a weapon from a police officer,
for which he received two years' imprisonment in a state jail facility, to run concurrently, and was
assessed a $2,000.00 fine.